Citation Nr: 0711388	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  01-02 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD), and if so, whether the 
claim should be granted.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a fractured left tibia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to October 
1973 with service in the Republic of Vietnam from February 
1970 to January 1971.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2000 
rating decision of the Buffalo, New York, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
December 2003, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.

The veteran appears to have raised the issues of entitlement 
to service connection for a left hip and lumbar, thoracic, 
and cervical spine disabilities, secondary to his service-
connected residuals of a fractured left tibia.  These claims 
are referred to the originating agency for the appropriate 
action.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for PTSD was denied in a January 1990 Board decision.

2.  The evidence received since the previous denial of 
service connection for PTSD includes evidence that is not 
cumulative or redundant of the evidence previously of record 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran has PTSD that is etiologically related to a 
confirmed in-service stressor.   

4.  Residuals of a fracture to the left tibia and fibula are 
manifested by impairment of the tibia and fibula with a knee 
disability that more nearly approximates moderate than 
marked, by limitation of motion of the left ankle that more 
nearly approximates moderate than marked, and by a tender, 
superficial scar.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim seeking service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  PTSD was incurred as a result of active military service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).

3.  The veteran's residuals of a fractured left tibia warrant 
a rating of 20 percent, but not higher, for impairment of the 
tibia and fibula, and a rating of 10 percent, but not higher, 
for limitation of motion of the ankle.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 
5262, 5271 (2006).

4.  The criteria for a separate rating of 10 percent for 
scarring of the left tibia have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.14, 4.118, Diagnostic Code 7804 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

As explained below, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the veteran's claim to reopen.  Therefore, no further 
development with respect to this claim is required under the 
VCAA.

With respect to his reopened claim and his claim for an 
increased rating, the record reflects that the originating 
agency provided the appellant with the notice required under 
the VCAA by letter mailed in July 2004, subsequent to its 
initial adjudication of the claims, to include notice that he 
should submit all pertinent evidence in his possession.  In 
addition, he was provided appropriate notice concerning the 
effective-date and disability-evaluation elements of his 
claims in August 2006.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such available evidence.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims on a de 
novo basis in August 2006.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.
In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Claim to Reopen

Generally, a claim which has been denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2006), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received prior to that date.

The veteran was denied entitlement to service connection for 
PTSD in an unappealed Board decision in January 1990 because 
there was no evidence verifying his claimed in-service 
stressors.  The subsequently received evidence includes a 
November 2005 response from the U.S. Army and Joint Services 
Records Research Center (JSRRC), formerly the U.S. Armed 
Forces Center for Unit Records Research (CURR), showing that 
while in Vietnam several vehicles in the veteran's unit 
struck landmines causing injuries and fatalities.  This 
evidence is clearly new and material so reopening of the 
claim is in order. 


Reopened Claim

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert, supra.  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

As a preliminary matter, the Board notes that the medical 
evidence of record establishes that the veteran was initially 
diagnosed with PTSD in August 1981 and has undergone VA 
psychological treatment since that time.  The medical 
evidence also establishes a link between the veteran's 
symptoms and his in-service stressors as his many diagnoses 
of PTSD have been based upon his description of his traumatic 
experiences in Vietnam.  Therefore, the issue in this case is 
whether the evidence supports a finding that the veteran's 
claimed in-service stressors occurred.

The veteran has repeatedly claimed that while stationed in 
Vietnam as a truck operator he witnessed vehicles in his 
convoy and a civilian bus hit landmines, that he experienced 
mortar and rocket attacks, the he was himself in a truck that 
encountered a landmine, and that he killed two civilians 
after mistaking them for enemy soldiers.  

His personnel records show that in February 1970 the veteran 
was assigned to the 120th Transportation Company as a light 
vehicle driver, and that in April 1970 he was assigned to the 
572nd Transportation Company as a heavy truck driver.  

A November 2005 response from the JSRRC showed that the 120th 
Transportation Company moved from Can Tho Air Field to Binh 
Thuy Army Post in the first few months of 1970.  Due to an 
expected increase in enemy activities, emphasis was placed on 
convoy security.  In March 1970 three soldiers were killed 
and two were wounded when the vehicle convoy encountered 
landmines.  In addition, the JSRRC confirmed that in 1970 the 
572nd Transportation Company participated in the Cambodian 
Operation.  Although there was no evidence of combat 
incidents, in April 1970, a truck from the 572nd struck and 
detonated a landmine resulting in minor injuries to one 
soldier during that time.  

Although not all of the veteran's reported in-service 
stressors have been verified, the Board finds that this 
evidence from the JSRRC serves to corroborate the veteran's 
claimed in-service stressor of being involved in a convoy and 
seeing trucks in his convoy hit landmines.  It is not 
necessary to verify every reported stressor.  See Pentecost 
v. Principi,  16 Vet. App. 124 (2002).  

Since the veteran has a diagnosis of PTSD related to his 
accounts of inservice stressor events, and the report from 
JSRRC appears to verify these accounts, the Board finds that 
upon resolving any doubt in favor of the veteran, the 
requirements for service connection for PTSD have been met, 
and service connection for PTSD is warranted.

Increased Rating Residuals of Fractured Left Tibia

Evidentiary Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran was struck by a motor vehicle during service and 
suffered an open fracture to his left tibia and fibula.  He 
was placed in a cast (first a long leg cast and then short 
leg cast) for over a year, and, thereafter, underwent 
physical therapy to address difficulties with pain and 
weakness involving the leg, knee and ankle.  

The veteran was granted service connection for the residuals 
of a fractured left tibia in an April 1977 rating decision.  
A 10 percent disability rating was assigned, effective 
January 17, 1975.  His current claim for an increased rating 
was received in June 2000.  

In response to his claim for an increased rating, the veteran 
was provided a VA examination in June 2001.  He complained 
that his left leg was significantly painful while sitting and 
that the pain would become moderate to severe during weight-
bearing activities.  He also stated that he experienced 
weakness, fatigability, and that his left knee would give 
out.  The examiner observed that the veteran walked with a 
slight limp and favored his left leg.  Upon physical 
examination, the left leg had a valgus presentation with the 
left lower limb angling out 10 to 15 degrees away from 
midline.  A scar was observed on the middle tibia fibula that 
measured 4.5 centimeters (cm) in length and 0.5 cm in width.  
The scar was slightly to moderately tender to touch.  Range 
of motion of the left knee was normal with extension to 0 
degrees and flexion to 135 degrees.  Resisted knee extension 
and flexion was somewhat weak.  Range of motion of the left 
ankle was limited and the examiner found that dorsiflexion 
was measured to 10 degrees.  The veteran was unable to 
dorsiflex to 0 degrees.  Plantar flexion was to 30 degrees.  
Resisted ankle dorsiflexion and plantar flexion had slight to 
moderate weakness.  X-rays from November 2000 show a healed 
fracture of the mid shaft of the tibia with a callous 
formation and solid bony fusions.  No acute dislocations or 
other abnormalities were noted.  The diagnosis was an old 
fracture of the left mid-tibial shaft.

In June 2003 the veteran was afforded another VA examination.  
The veteran complained of pain involving his left knee, left 
tibia and left ankle, as well as weakness and giving way of 
his left lower extremity.  He noted stiffness and swelling of 
his left knee and ankle and stated that he experienced 
fatigue, a lack of endurance, and severe pain.  The veteran's 
gait was noted to be significantly antalgic favoring his left 
leg.  He also used a straight cane.  As during his previous 
VA examination, the left leg had a valgus presentation with 
the limb angled out at 15 degrees away from midline.  The 
medial tibia scar was again noted and found to be stable, 
moderately tender, and have no adhesion to the underlying 
tissue.  Range of motion of the left knee was full with 
extension to 0 degrees and flexion to 130 degrees.  The 
veteran complained of significant pain upon repetitive 
flexion and extension.  The examiner observed some giving way 
with weakness during resisted knee extension and flexion, but 
found that the knee was stable to ligamentous flexion.  Range 
of motion of the left ankle lacked 20 degrees of dorsiflexion 
and 20 degrees of plantar flexion.  There was mild weakness 
observed during range of motion testing.  April 2003 X-rays 
of the left tibia and fibula showed an old healed fracture.  
X-rays of the left knee and ankle were unremarkable.  The 
examiner concluded that the veteran was moderately to 
markedly disabled in view of his gait dysfunction.  He also 
noted that the veteran stated that he had some difficulty 
dressing due to his limitation of motion of the knee and 
ankle.

Also of record are treatment records from the veteran's 
private chiropractors.  They establish that the veteran has 
had some instability in his left leg.  In a January 2003 
letter to VA, the veteran's chiropractor noted that his 
situation had improved to some degree with chiropractic care.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted if the knee or ankle disability is 
moderate, and a 30 percent evaluation is warranted if the 
knee or ankle disability is marked.  Nonunion of the tibia 
and fibula with loose motion requiring a brace warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Limitation of motion of the ankle warrants a 10 percent 
disability rating if moderate, and a 20 percent disability 
rating if marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Superficial scars warrant a 10 percent evaluation if they are 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2006).


Analysis

The veteran is currently assigned a 10 percent disability 
evaluation under Diagnostic Code 5262 for tibia/fibula 
impairment with a slight knee or ankle disability.  The Board 
finds that not only is an increased rating warranted under 
this Diagnostic Code, but that a separate rating for the 
veteran's left ankle disability is also appropriate.  

In this regard, the Board notes that during the veteran's 
June 2001 and June 2003 VA examinations, while extension and 
flexion of the left knee were found to be normal, the 
examiner observed weakness and significant pain upon 
resistive testing.  In addition, the June 2003 VA examiner 
concluded that the veteran was moderately to markedly 
disabled due to his gait dysfunction.  Therefore, when all 
pertinent disability factors are considered, a 20 percent 
disability rating under Diagnostic Code 5262 is warranted for 
impairment of the left tibia and fibula with a moderate knee 
disability.  A higher rating of 30 percent is not warranted 
as the medical evidence does not establish the presence of a 
marked knee disability.  The Board notes that an April 2004 
X-ray of the left knee was unremarkable and while the veteran 
complained of pain during range of motion testing, limitation 
of motion of his knee was found to be only slightly limited.  

The Board also finds that a separate rating for instability 
of the left knee is not appropriate as 38 C.F.R. § 4.14 
precludes the assignment of separate evaluations where 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  See 
Esteban, 6 Vet. App. 259, 262.  As discussed above, the 
veteran has been granted an increased rating of 20 percent 
for a moderate left knee disability under Diagnostic Code 
5262.  As the symptomatology contemplated under Diagnostic 
Code 5257 with respect to instability is not separate and 
distinct from that contemplated under Diagnostic Code 5262, a 
separate rating for left knee instability is not proper.

While a separate rating is not appropriate for the veteran's 
left knee instability, a separate rating is warranted for his 
left ankle disability.  As discussed above, an increased 
rating of 20 percent under Diagnostic Code 5262 is available 
for moderate knee or ankle disability (emphasis added).  The 
increased rating of 20 percent assigned in this decision is 
for tibia impairment with moderate disability of the 
veteran's left knee.  As the residuals of the veteran's left 
tibia fracture are also productive of functional impairment 
of his left ankle, it does not violate the rule against 
pyramiding to assign a separate rating for this joint.  As 
noted above, § 4.14 does not preclude the assignment of 
separate evaluations for separate and distinct 
symptomatology.  Esteban, 6 Vet. App. 259, 262.  

The Board finds that a separate rating of 10 percent for 
moderate limitation of motion of the left ankle is warranted 
as the medical evidence establishes that the veteran's left 
ankle is lacking 20 degrees of dorsiflexion and plantar 
flexion is limited to 20 degrees.  A rating in excess of 10 
percent under Diagnostic Code 5271 is not proper as the 
medical evidence does not show that the veteran's residuals 
of a left tibia/fibula fracture more nearly approximate a 
marked ankle disability.  While there is some objective 
limitation of ankle motion, the veteran's April 2003 X-ray 
showed that his left ankle was unremarkable and he still 
retains useful motion of his ankle.  Therefore, a separate 
rating of 10 percent is granted for moderate limitation of 
motion of the left ankle.  

The evidence also shows that the veteran has a scar on medial 
anterior aspect of the left tibia that measures 4.5 cm by 0.5 
cm.  His scar was noted to be tender to touch at both his VA 
examinations.  This symptomatology is also separate and 
distinct from that contemplated by Diagnostic Codes 5262 and 
5271.  Therefore, a separate 10 percent rating is warranted 
under Diagnostic Code 7804.

The Board has considered whether there is any other schedular 
basis for granting an increased evaluation.  In this regard, 
the Board notes that the record contains no evidence that the 
veteran's left knee manifests ankylosis, episodes of locking, 
flexion limited to 15 degrees, or extension limited to 20 
degrees.  Therefore, the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256-5261 are not for application.

The Board has also considered whether this issue should be 
referred to the director of the Compensation and Pension 
Service for extra-schedular consideration. The record 
reflects that the veteran has not required frequent 
hospitalization for his disability.  In addition, the 
manifestations of the veteran's residuals of a left tibia 
fracture are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from his 
disability would be in excess of that contemplated by the 
assigned evaluation. Therefore, the Board has concluded that 
referral of either issue for extra-schedular consideration is 
not warranted.

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for PTSD is 
granted.

Entitlement to service connection for PTSD is granted. 

The Board, having determined that the residuals of a 
fractured left tibia warrant a rating of 20 percent for 
impairment of the tibia and fibula with a moderate knee 
disability, a separate rating of 10 percent for left ankle 
impairment, and a separate rating of 10 percent for scarring, 
the appeal is granted to this extent and subject to the 
criteria applicable to the payment of monetary benefits.  




____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


